Title: To George Washington from Brigadier General William Smallwood, 28 July 1777
From: Smallwood, William
To: Washington, George



My Dear sir,
Charles County [Md.] July 28th 1777

I have just received your Favor of the 18th Instt, at a Time I was preparing to set out. Allow me to assure your Excellency I shall use the

utmost dispatch, in repairing to the Army; and that my particular Situation has been such, that it wou’d not admit of my waiting on you as I expected when I last wrote for your Directions, which have ever had, and ever shall have the greatest weight, and shall ever be by me honor’d and observed with all that punctuallity and exactness becoming a much better Officer.
I flatter myself it will be unnecessary (as I shall be up so soon) to give a particular Detail of the cause of my Detention; let it suffice to observe that the Sacrafice I now make (which must before have been much greater), I wou’d fain hope will excuse and in some measure entitle me to yours and the Indulgence of my Country upon this Occasion. I have the honor to be with profound Regard and Esteem Your Excellency’s most Obedt & very Hbl. Sert

W. Smallwood

